Citation Nr: 1234467	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  09-09 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial compensable rating for tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to April 1963.

This matter initially came before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In that decision, the RO granted service connection for tinea pedis and assigned an initial noncompensable disability rating, effective November 2, 2005.  Jurisdiction over the Veteran's claim has remained with the RO in Hartford, Connecticut.

In May 2010, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

In June 2010 and February and November 2011, the Board remanded this matter for further development.

A review of the Virtual VA paperless claims processing system shows that VA treatment records from October 2010 through March 2012 are of record.  The RO considered these updated VA treatment records in the August 2012 Supplemental Statement of the Case.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its February and November 2011 remands, the Board instructed the agency of original jurisdiction (AOJ) to schedule the Veteran for a VA examination to assess the severity of his service-connected skin disability.  The AOJ was instructed to contact the Veteran in order to schedule the examination during a period of flare up of the skin disability.  All efforts to schedule the examination during a period of flare up were to be documented in the claims file and if such scheduling was not possible, the reason was also to be documented in the claims file.

At the time of a November 2010 examination the Veteran reported flare-ups that were worse in the fall and winter.

In a letter dated in February 2012, the Veteran was notified that he would be scheduled for a VA examination for his service-connected skin disability.  He was not advised that the examining facility would be notified of the request to schedule the examination during a period of flare up of the skin disability and would be asked to attempt to coordinate such scheduling.  There is no further documentation of any efforts to schedule the examination during a period of flare up and no explanation given as to why such scheduling was not possible.

The Veteran was afforded a VA examination in March 2012 to assess the severity of his service-connected skin disability.  At that time the Veteran reported that flare-ups were worse in the summer when he experienced more sweating.  The examination report reveals that there was no evidence of tinea pedis, but there was unrelated inverse psoriasis. 

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where a remand order of the Board is not complied with, the Board itself errs in failing to insure compliance.  Id. at 270-71.  A VA examination was not conducted during a period of flare up of the Veteran's skin disability.  There is no documentation as to all of the efforts taken to schedule a VA examination during a period of flare up, and no explanation was provided as to why such scheduling was not possible.  Hence, the Board is unfortunately compelled to again remand this claim for compliance with the instructions in its February and November 2011 remands.

The November 2011 Board remand also instructed the AOJ to obtain VA treatment records beginning in December 2009.  The AOJ has obtained records from October 2010 through March 2012, but records from December 2009 through September 2010 are not currently associated with the claims folder.  These outstanding VA treatment records must be obtained.  See id.; 38 U.S.C.A. 5103A(b),(c).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Take the necessary steps to obtain all records of VA treatment for these disabilities from December 2009 through September 2010 and beginning March 2012. 

Efforts to obtain VA records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

2.  After all efforts to obtain and associate with the claims file any additional treatment records have been exhausted, the AOJ should contact the Veteran and coordinate with him to schedule a VA examination during a time in which he is experiencing a flare up of his service-connected skin disability.  All such efforts should be documented in the claims file. 

If it is not possible to schedule the examination during a flare-up, the reason must also be documented in the claims file.

The claims folder, including this remand, and access to Virtual VA electronic folder must be made available to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should report the percentage of the Veteran's entire body and the percentage of his exposed areas affected by the service-connected skin disability (including during any periods of flare up if the examination is not conducted during such a period).  The examiner should also note any systemic therapy that has been provided for the Veteran's service-connected skin disability during the past 12 month period and the frequency and duration of any such treatment.

The examiner should note whether the Veteran experiences flare-ups of his service-connected skin disability and, if so, whether the examination is being conducted during a period of flare up.  The examiner should also note whether there are any specific periods during which any such flare ups occur or whether they are intermittent/unpredictable.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3. The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.  This includes ensuring that efforts were made and documented to schedule the examination during a flare-up period of tinea pedis.  

4. If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

